UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to China Ginseng Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 20-3348253 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1562 Jie Fang Great Road 16 FLZhongji Building,Suite 1062-1063 Nanguan District, Changchun City, China (Address of principal executive offices) (Zip Code) Registrant’s telephone (01186) 43188952022 SEC File Number:000-54072 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interative Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated file o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of February 14, 2014 there were 44,397,297shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I —FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis or Plan of Operation. 3 Item 3. Quantitative and Qualitative Disclosure about Market Risk 19 Item 4. Controls and Procedures. 19 PART II —OTHER INFORMATION Item 6. Exhibits. 21 PART I — FINANCIAL INFORMATION Contents Consolidated Balance Sheets as of December 31, 2013 (Unaudited) and June 30, 2013 F-2 Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended December 31, 2013 and 2012 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2013 and 2012 (Unaudited) F-4 Notes to Consolidated Financial Statements, December 31, 2013 (Unaudited) F-6 F-1 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, June 30, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory Due from related parties Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Ginseng crops, non-current portion - Intangible assets-patents, net Investments Deferred income tax asset Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Note payable – building purchase $ $ Note payable Notes payable – related parties Accounts payable Accrued expenses Taxes payable Payments received in advance Total Current Liabilities OTHER LIABILITIES Note payable – building purchase, net of current portion - Liabilities of discontinued operations Payable to farmers Total Liabilities STOCKHOLDERS’ DEFICIT Common Stock, $0.001 par value; 50,000,000 shares authorized; 44,397,297 shares issued and outstanding at December 31 and June 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to consolidated financial statements. F-2 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended For the Six Months Ended December 31, December 31, REVENUES $ COSTS AND EXPENSES Cost of goods sold Selling, general and administrative expenses Impairment of ginseng crops - - - Bad debt expense ) - ) - Depreciation and amortization Total Costs and Expenses LOSS FROM OPERATIONS ) NON OPERATING EXPENSE Interest expense Net Other Expense LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - LOSS FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATIONS - ) - ) NET LOSS ) OTHER COMPREHENSIVE INCOME (LOSS) Translation Adjustment ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE (Basic and diluted) Loss from continuing operations per share $ ) $ ) $ ) $ ) Loss from discontinued operations per share - Net loss per share $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – Basic Diluted See accompanying notes to consolidated financial statements. F-3 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended December 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Loss from discontinued operations Adjustments to reconcile net loss to net cash from operating activities: Impairment of ginseng crops - Depreciation and amortization Imputed interest Changes in assets and liabilities: (Increase) decrease in accounts receivable ) ) (Increase) decrease in inventory (Increase) decrease in prepaid expense ) ) (Increase) decrease in due from related parties ) (Increase) decrease in amounts due from farmers - ) Increase (decrease) in accounts payable Increase (decrease) in taxes payable - Increase in receivables in advance ) Increase (decrease) in accrued expenses Increase (decrease) in amounts due to farmers - Net cash provided by (used in) operating activities- continuing operations Net cash provided by (used in) operating activities- discontinued operations - Net cash provided by (used in) operating activities Cash Flows from Investing Activities: Purchase of property and equipment ) ) Net cash provided by (used in) investing activities ) ) Cash Flows from Financing Activities: Proceeds from loans - Proceeds from loans payable to related parties - Repayment of loans payable to related parties ) - Net cash provided by (used in) financing activities Effect of exchange rate on cash ) ) Increase (decrease) in cash Cash at beginning of period Cash at end of period $ $ See accompanying notes to consolidated financial statements. F-4 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES (CONTINUED) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended December 31, Supplemental Disclosure of Cash Flow Information: Cash paid for: Interest $ - $ - Income taxes - - See accompanying notes to consolidated financial statements. F-5 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE A – PRESENTATION, NATURE OF BUSINESS, AND GOING CONCERN Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial statements.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. These consolidated financial statements should be read in conjunction with the Company’s annual report on Form 10-K for the year ended June 30, 2013.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary in order to make the consolidated financial statements not misleading have been included.Results for the three months and six months ended December 31, 2013, are not necessarily indicative of the results that may be expected for the year ending June 30, 2014. Reclassifications Certain reclassifications have been made to the consolidated financial statements for the three and six months ended December 31, 2012 to make them comparable to the presentation for the three and six months ended December 31, 2013. Nature of Business China Ginseng Holdings, Inc. and Subsidiaries (the “Company”), was incorporated under the laws of Nevada on June 24, 2004. On November 24, 2004, the Company acquired 55% of Yanbian Huaxing Ginseng Industry Co. Limited (“Yanbian Huaxing”), which is located in China and, is in the business of farming, processing, distribution, and marketing of Asian Ginseng products.In 2010, the Company ceased marketing ginseng and is presently utilizing the harvest to produce a ginseng beverage.However, it continues to buy ginseng for the resale market.In August 2005, the Company acquired the remaining 45% of Yanbian Huaxing. Yanbian Huaxing controls, through 20 year leases (the "Leases") granted by the Chinese Government, approximately 1,500 hectors (3,705 acres) of land used to grow ginseng.The Company had no operations prior to November 24, 2004. These leases expire in 2024. On August 24, 2005, the Company acquired Jilin Ganzhi Ginseng Produce Co. Limited, whose principal business is the manufacture of ginseng drinks. On October 19, 2005, the Company incorporated a new company, Jilin Huamei Beverage Co. Limited (“Jilin Huamei”), which operates as a sales department for the Company’s canned ginseng juice and wine, which are produced by other subsidiaries of the Company. On March 31, 2008, the Company acquired Tonghua Linyuan Grape Planting Co. Limited (“Tonghua Linyuan”) whose principal activity is the growing, cultivation and harvesting of a grape vineyard. The Company plans to produce wine and grape juice but to date has not commenced production. In June 2012, the Company decided to abandon the growing and harvesting of grapes due to the poor quality of recent harvests, which were not suitable for the production of wine or grape juice.Instead, the Company began purchasing grapes in the open market to produce wine and grape juice and did not to renew the Leases with the Chinese Government when the leases expired on December 31, 2013, since it no longer needed them for its business. On June 30, 2013, the Company sold the assets and liabilities of Tonghua Linyuan to a third party. F-6 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE A – PRESENTATION, NATURE OF BUSINESS, AND GOING CONCERN (CONTINUED) Nature of Business (Continued) On March 2, 2012, the Company approved the incorporation of a new subsidiary, Hong Kong Huaxia International Industrial Co., Limited (“Hong Kong Huaxia”) in Hong Kong in order to sell health and specialized local products. Hong Kong Huaxia was incorporated in Hong Kong on March 18, 2012, and began operations in April 2012. Hong Kong Huaxia has registered 880,000,000 shares of 1 HKD par value stock in Hong Kong. None of the $113,443,000 (880,000,000 HKD) registered capital of Hong Kong Huaxia has been funded. On September 27, 2013, the Company established a new wholly owned subsidiary of Hong Kong Huaxia, Jilin Huaxia Ginseng Co., Ltd(“Jilin Huaxia”) in order to open online store through Taobao Marketplace, the biggest online Business to Consumer and Consumer to Consumer platform in Asia, a subsidiary company of Alibaba Group, and to acquire machinery and equipment in China.Hong Kong Huaxia registered capital of $6,000,000 in Jilin Huaxia. Consolidated Financial Statements The consolidated financial statements include the accounts and activities of China Ginseng Holdings, Inc. and its wholly-owned subsidiaries, Yanbian Huaxing Ginseng Co. Limited, Jilin Huamei Beverage Co. Limited, Jilin Ganzhi Ginseng Products Co. Limited, Tonghua Linyuan Grape Planting Co. Limited and Hong Kong Huaxia International Industrial, Co. Limited (which included Jilin HuaxiaGinseng Co., Ltd). All intercompany transactions have been eliminated in consolidation. Going Concern As indicated in the accompanying financial statements, the Company had net losses of $867,931and $1,650,062 for the six months ended December 31, 2013 and 2012, respectively, and an accumulated deficit of $10,275,344 as of December 31, 2013 and there are existing uncertain conditions the Company foresees relating to its ability to obtain working capital and operate successfully. Management’s plans include the raising of capital through the debt and equity markets to fund future operations and the generating of revenue through its businesses. Failure to raise adequate capital and generate adequate sales revenues could result in the Company having to curtail or cease operations. Additionally, even if the Company does raise sufficient capital to support its operating expenses and generate adequate revenues, there can be no assurances that the revenues will be sufficient to enable it to develop business to a level where it will generate profits and cash flows from operations.These matters raise substantial doubt about the Company’s ability to continue as a going concern.However, the accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. F-7 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013(UNAUDITED) NOTE B - PROPERTY AND EQUIPMENT Property and equipment is recorded at cost and is depreciated using the straight line method over the estimated useful lives of the respective assets, as follows: Buildings and improvements 6 - 40 years Machinery and equipment 5 - 15 years Motor vehicles 5 - 10 years Office equipment 5 - 10 years Routine maintenance, repairs and replacement costs are expensed as incurred and improvements that extend the useful life of the assets are capitalized.When equipment is sold or otherwise disposed of, the cost and related accumulated depreciation are eliminated from the accounts and any resulting gain or loss is recognized in operations. Property and equipment is comprised of the following at: December 31, June 30, Buildings and improvements $ $ Machinery and equipment Motor vehicles Office equipment Less accumulated depreciation ) ) $ $ Substantially all of the property and equipment is located in China. Total Depreciation was $154,357 and $56,242 for the six months ended December 31, 2013 and 2012, respectively. Depreciation is recorded in the financial statements as follows: Six Months Ended December 31, Depreciation Expense $ $ Capitalized Ginseng Crops $ $ Depreciation expense is included within Deprecation and amortization on the consolidated Statements of Operations.Capitalized Ginseng Crops is included in the consolidated Balance Sheet in this report. NOTE C –INVENTORY Inventory is comprised of the following at: December 31, June 30, Raw materials $ $ Finished goods Operating supplies $ $ F-8 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE C –INVENTORY (Continued) In March 2013, the Company determined that the grape juice inventory held at Tonghua Linyuan is no longer saleable. As such, the Company wrote off inventory with a value of RMB 8,855,286 ($1,410,149) at June 30, 2013. At December 31, 2013 and June 30, 2013, there were no shipments of Ginseng at customer locations awaiting inspection and approval that may be subject to invoicing. NOTE D – INVESTMENTS In December 2010, the Company invested $25,095 (RMB 153,000) in Changchun Zhongshen Beverage Co. Ltd. (“Zhongshen”). This investment represented a 17% interest in Zhonghsen. Zhongshen is a retailer of ginseng juice and wine. The Company accounts for this investment utilizing the cost method. In September 2011, the Company entered into an agreement with three other companies to establish a new entity, Jilin Province Jiliang Beverage Investment Management Co., Ltd (“Jilin Jiliang”). The purpose of Jilin Jiliang is to provide investment and project consultation. Under the agreement, the Company is required to invest a total of $82,009 (RMB 500,000) for a 10% interest in Jilin Jiliang by September 25, 2012. In September 2011, the Company invested $16,402 (RMB 100,000) in Jilin Jiliang.During the year ended June 30, 2013, Jilin Jiliang returned the $16,402 (RMB 100,000) investment to the Company. NOTE E – GINSENG CROPS The Company’s business, prior to June 30, 2009, was primarily to harvest and sell fresh and dried Ginseng. The growth period takes approximately 5 to 6 years before harvest can commence and up to 8 years for improved harvest and seedling yields. The Company is changing its business model to utilize the harvested Ginseng to manufacture Ginseng juice and other Ginseng beverages. It commenced the juice operation in August 2011. The Company plants selected areas each year and tracks the costs expended each year by planting area. The Chinese government owns all the land in China. Currently, the Company has land grants from the Chinese government for approximately 1,500 hectors of land (approximately 3,705 acres) to grow Ginseng which were awarded in April and May 2005.These grants are for 20 years and the management of the Company believes that the grants will be renewed as the grants expire in different areas.However, there are no assurances that the Chinese government will continue to renew these grants in the future. The planting of new Ginseng is dependent upon the Company’s cash flow and its ability to raise working capital. The Company had planted approximately 287,984 square meters of land. The Company plans to plant, over the next 5 years, 100,000 square meters, representing approximately 20,000 square meters per year. In the succeeding five years, the Company plans to harvest approximately 60,945 square meters of Ginseng. The harvest plan by year is as follows: 2014-58,281 and 2017-2,664. In August of 2012, a typhoon struck the Mudanjian Ginseng farm destroying approximately 111,839 square meters of planted ginseng, which had an approximate value of RMB 6,754,675 ($ 1,075,640). F-9 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE E – GINSENG CROPS (CONTINUED) An analysis of ginseng crop costs for each of the applicable periods is as follows: December 31, June 30, Beginning Crop Costs $ $ Currency Conversion Adjustment to Beginning Balance - - Capitalized Costs During Year: Wages - Fertilizer - Ginseng shelf - Field clearing and cultivation - Farmer lease fee net of management fee - Labor - Irrigation - - Depreciation Other Total Capitalized Costs Less: Cost of crops harvested ) ) Impairment adjustment - ) ) ) Ending Crop Costs - Less: Current portion - - Non-Current Portion of Crop Costs $ - $ The cost of harvest is calculated by reference to the planting area and the detailed costs maintained for each planting area.Based upon the square meters planted by area, a square meter cost is calculated and applied to the square meters harvested, rendering a cost of harvest. For each financial reporting period, the Ginseng crop harvested is valued at net realizable value.If the net realizable value is lower than carrying value, a write down is made for the difference. NOTE F – AGREEMENTS WITH FARMERS The Company has executed agreements with a number of local farmers to grow, cultivate and harvest ginseng utilizing the land leased from the government. The farming contracts commenced in January 2008. In connection with these agreements, the Company (1) leases sections of the ginseng farm land to the farmers at approximately $1.50 (RMB 10) per square meter per year, (2) provides the seeds and fertilizer to the farmers and clears the land of large debris, (3) pays the farmers a management fee of approximately $0.50 (RMB 4.00) per square meter per year, and (4) the farmers are required to produce 2kg of ginseng for each square meter that they manage. The Company pays the farmers the market price for their ginseng. If the harvest is below 2kg per square meter, the difference will be deducted from the total payment for ginseng purchased. If the harvest produces more that 2kg per square meter, the Company pays approximately $3.00 for every extra kilo. The Company records these agreements on a net basis by individual farmers. The Company has recorded a receivable from the farmers for the rental income of the leased ginseng farm land of $0 and $0 at December 31, 2013 and June 30, 2013, respectively. The Company has also recorded a long-term Payable to Farmers for the management fee due to the farmers.The liability at December 31, 2013 and June 30, 2013 was $881,977 and $870,300, respectively. The receivable and payable balances for the respective areas will be settled at harvest time when the Company purchases the harvest at the current market value for ginseng. F-10 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE G – INTANGIBLE ASSETS Intangible assets consist of the patent rights for Ginseng drinks. The cost and related amortization is as follows: December 31, June 30, Cost $ $ Less accumulated amortization ) ) $ $ Amortization expense was $4,813 and $4,473 for the six months ended December 31, 2013 and 2012, respectively. NOTE H – LOAN PAYABLE TO FINANCIAL INSTITUTION In 2002, the Company’s subsidiary, Tonghua Linyuan Grape Co. Limited, borrowed 2,000,000 RMB from Ji’an Qingshi Credit Corporation at an interest rate of 6.325% per annum with a maturity date of February 4, 2004. The loan is currently in default. In March 2008, the lender verbally agreed that no principal or interest need be paid until the company is generating profits. Interest has been paid on the loan through June 30, 2009 and will be accrued in subsequent periods. The loan is secured by the Company’s inventory and equipment. The loan balance at December 31, 2013 and June 30, 2013 is $328,036 and $323,693, respectively. The loan balance is included in Liabilities of Discontinued Operations on the accompanying Balance Sheet. NOTE I – NOTE PAYABLE – BUILDING PURCHASE On March 2, 2011, the Company entered into an agreement with Meihekou Hang Yilk Tax Warehousing Logistics, an auctioneer, to purchase office and warehouse facilities. The purchase price was $1,325,479 (RMB 9,000,000). On June 24, 2011, the Company made payment of $73,804 (RMB 500,000) leaving a balance of $1,251,675 (RMB 8,500,000). On September 10, 2011, the Company paid 8,000,000 RMB through the proceeds of a loan with Merkekou City Rural Credit Union. The loan was due on August 12, 2012. The interest rate is a floating rate adjusted upwards by 90%. At June 30, 2012, the Central Bank Rate was 6.31%. Applying the adjustment factor yields a rate of 11.989%. The loan is secured by the building. The remaining 500,000 RMB was paid as follows: (a) 100,000 RMB in December 2010 and (b) 400,000 RMB in June 2011. On August 30, 2012, the loan was renegotiated extending the maturity date to August 29, 2014 and requires principal payments of 1,000,000 RMB (USD 164,018) in September 2012; 1,000,000 RMB (USD 164,018) on August 29, 2013; 1,000,000 RMB (USD 164,018) on December 20, 2013 and 5,000,000 RMB (USD 820,088) on August 29, 2014. The payments due in September 2012, August 2013 and December 2013 were not made by the Company and the note is thus in default. F-11 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE J – NOTE PAYABLE – FIXED ASSET PURCHASE On October 29, 2013, the Company borrowed $6,065,932 (RMB 36,983,383) in order to fund the acquisition of machinery and equipment by the Company.The loan term is to February 28, 2014, and the Company is to pay $211,413 (RMB 1,300,000) in interest over the life of the loan.The Company has recognized $109,172 (RMB 671,311) in interest expense on this loan in the six months ended December 31, 2013. The loan is secured by $6,217,586 (RMB 37,908,000) in machinery and equipment of the Jilin Huaxia. NOTE K - RELATED PARTY TRANSACTIONS The Company had been financing its operations with loans from individuals, principally residents of China, who are deemed to be related parties because of their ownership interest in the Company (shareholders).The individuals have loaned the Company funds that are interest free, have no specific repayment date, and are unsecured.The funds received are evidenced by receipt of cash acknowledgments.As of December 31, 2013 and June 30 2013 funds borrowed to fund the current operations of the Company were $1,228,768 and $1,279,982, respectively.In accordance with FASB ASC 835-30, the Company has imputed an interest charge of $42,801 and $73,770 which has been recorded in the financial statements for the six months ended December 31, 2013 and 2012, respectively. As of December 31, 2013 and June 30, 2013, the Company had receivables from related parties amounting to$31,066 and $37,355, respectively. NOTE L – PROVISION FOR INCOME TAXES Deferred income taxes are determined using the liability method for the temporary differences between the financial reporting basis and income tax basis of the Company’s assets and liabilities. Deferred income taxes are measured based on the tax rates expected to be in effect when the temporary differences are included in the Company’s tax return. Deferred tax assets and liabilities are recognized based on anticipated future tax consequences attributable to differences between financial statement carrying amounts of assets and liabilities and their respective tax bases. Deferred tax assets consist of the following at: December 31, June 30, Timing difference related to inventory provisions $ $ Net operating losses Valuation allowance ) ) Deferred tax asset $ $ The deferred tax asset is the result of an inventory provision and related reserve. Under Chinese tax a law, the Company is not entitled to a deduction for the provision until the inventory is completely discarded.Accordingly, the liability has been recorded as an offset by a deferred tax asset representing a timing difference. F-12 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE L – PROVISION FOR INCOME TAXES (CONTINUED) The Company has a net operating loss carry forward as follows: December 31, June 30, International (China) $ $ United States $ $ The operating losses are available to offset future taxable income. The China net operating loss carryforwards can only be carried forward for five years and will commence expiring in the year 2013.The Company does not file a consolidated tax return in China. Therefore, the profitability of the individual Chinese companies will determine the utilization of the carryforward losses. The U.S. carryforward losses are available to offset future taxable income for the succeeding 20 years and commence expiring in the year 2027. The components of income before taxes are as follows: For the Six Months Ended December 31, International (China) $ ) $ ) United States ) ) $ ) $ ) A reconciliation of the Company’s effective tax rate as a percentage of income before taxes and Federal statutory rate for the six months ended December 31, 2012 and 2011, respectively, are as follows: Federal statutory rate )% )% State income taxes, net of federal benefit Valuation allowance Effective tax rate - % - % NOTE M– CONCENTRATIONS In the six months ended December 31, 2013, three customers accounted for 91% of revenues. In the six months ended December 31, 2012, three customers accounted for 53% of revenues. F-13 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE N– DISCONTINUED OPERATIONS On June 30, 2013, the Company discontinued its grape production operations.The Company sold the assets and liabilities of Tonghua Linyuan and plans to close Tonghua Linyuan.The following summarizes the operations of Tonghua Linyuan with the six months ended December 31, 2013 and 2012: December 31, Revenues $ - $ - Total costs and expenses - ) Operating loss - ) Other expense - ) Provision for taxes - - Loss from discontinued operations $ - $ ) The Company has retained $515,167 and $508,347 in contingent liabilities of Tonghua Linyuan at December 31, 2013 and June 30, 2013, respectively. NOTE O –COMMITMENTS AND CONTINGENCIES The Company has a three year employment contract with the Chief Executive Officer expiring on January 1, 2017 aggregating $15,108 per year. The Company has a three year contract with the Chief Financial Officer expiring on January 1, 2017 aggregating $ 5,664 per year. The Company has a three year employment contract with a staff accountant expiring on March 2, 2015 aggregating $5,316 per year. The Company has a two year employment agreement with an office employee expiring in December 2014 aggregating $5,110 per year. The Company has a three contract with the Chief Marketing Officer expiring on February 1, 2017 aggregating $17,564 per year. The Company has a three year employment contract with two office employees expiring between June 2015 and November 2015 aggregating $6,972 per year. The Company has a three year employment contract with the General Manager of Hong Kong Huaxia International Industrial Co., Limited expiring on August 18, 2015 aggregating $15,108 per year. The Company has a one year lease for its corporate offices in China aggregating $109,432 RMB per year (USD $17,000) which expires on December 31, 2014. F-14 CHINA GINSENG HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2013 (UNAUDITED) NOTE O – COMMITMENTS AND CONTINGENCIES (CONTINUED) The Chinese government owns all the land in China. Currently, the Company has grants from the Chinese government for approximately 1,500 hectors of land (3,705 acres) to grow Ginseng. These grants are for 20 years. There is no assurance that the Chinese government will continue to renew these grants in the future. The Company has a 15 year lease with the Representative of Group One Farmer, Si’An City, Qingshi, Qingshi Town, Qingshi Village, China to lease 750 acres to grow and harvest grapes. The lease expires December 31, 2014. The annual lease fee is 187,500 RMB or approximately $29,600 per year to lease the acreage. The land and buildings on the premises have a separate lease concurrent with the property lease. The company does not plan to renew the leases in 2014. In 2008, the Company entered into a 5 year lease to refrigerate and store fresh Ginseng The annual lease fee approximates $15,500 per year. Rent expense was $17,263 and $50,212 for the six months ended December 31, 2013 and 2012, respectively. NOTE P – OPERATING SEGMENTS The Company presently organizes its business into two reportable farming segments: (1) the cultivation and harvest of Ginseng for the production of Ginseng beverages and (2) the cultivation and harvest of grapes for the eventual production of wine and grape juice. The Company’s reportable business segments are strategic business units that offer different products.Each segment is managed separately because they require different production techniques and market to different classes of customers. Six months ended December 31, 2013: Parent Company Ginseng Continuing Operations Wine Total Revenues $
